UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 19, 2007 ALTRIA GROUP, INC. (Exact name of registrant as specified in its charter) Virginia 1-8940 13-3260245 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 120 Park Avenue, New York, New York 10017-5592 (Address of principal executive offices) (Zip Code) Registrant's telephone number,including area code: (917) 663-4000 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events Attached to this report is Altria Group, Inc.’s Intelligent Financial Statement™ (IFS) which is a supplemental PDF that contains information provided in the press release on Form 8-K, Item 2.02 announcing financial results for the quarter ended June 30, 2007, furnished to the SEC on July 18, 2007 (the "Release") and embeds XBRL financial data in a viewable and printable document. By moving your mouse over the displayed data, pop-up CoreFiling TagTips™ will show you how the data is internally expressed as XBRL. Attached as Exhibit 100 to this report are the following materials from Altria Group, Inc.’s Release, formatted in XBRL (eXtensible Business Reporting Language): (Schedule 1) Condensed Statements of Earnings For the Quarters Ended June 30 (Unaudited), (Schedule 2) Selected Financial Data by Business Segment For the Quarters Ended June 30 (Unaudited), (Schedule 3) Selected Financial Data by Business Segment For the Quarters Ended June 30 (Unaudited), (Schedule 4) Condensed Statements of Earnings For the Six Months Ended June 30 (Unaudited), (Schedule 5) Selected Financial Data by Business Segment For the Six Months Ended June 30 (Unaudited), (Schedule 6) Selected Financial Data by Business Segment For the Six Months Ended June 30 (Unaudited), (Schedule 7) Net Earnings For the Quarters Ended June 30 (Unaudited) and Diluted Earnings Per Share For the Quarters Ended June 30 (Unaudited), (Schedule 8) Net Earnings For the Six Months Ended June 30 (Unaudited) and Diluted Earnings Per Share For the Six Months Ended June 30 (Unaudited), (Schedule 9) Condensed Balance Sheets (Unaudited), (Schedule 10) CondensedStatement of Earnings Restated For New Segment Presentation For the Quarters Ended March 31, June 30, 2007 (Unaudited), (Schedule 11) Condensed Statement of Earnings Restated For New Segment Presentation For the Quarters ended March 31, June 30, September 30, December 31, 2006 (Unaudited). Users of this data are advised pursuant to Rule 401 of Regulation S-T that the information contained in the XBRL documents is unaudited and these are not the official publicly filed financial statements of Altria Group, Inc. The purpose of submitting these XBRL formatted documents is to test the related format and technology and, as a result, investors should continue to rely on the official version of the furnished documents and not rely on this information in making investment decisions. In accordance with Rules 104 and402 of Regulation S-T, the information in this Current Report on Form 8-K, including the supplemental PDF and Exhibit 100, shall not be deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, and shall not be incorporated by reference into any filing or other document pursuant to the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing or document. Item 9.01. Financial Statements and Exhibits. (d) Exhibits The following exhibits are furnished herewith: The following materials from Altria Group, Inc.’s Release, formatted in XBRL (eXtensible Business Reporting Language):(Schedule 1) Condensed Statements of Earnings For the Quarters Ended June 30 (Unaudited), (Schedule 2) Selected Financial Data by Business Segment For the Quarters Ended June 30 (Unaudited), (Schedule 3) Selected Financial Data by Business Segment For the Quarters Ended June 30 (Unaudited), (Schedule 4) Condensed Statements of Earnings For the Six Months Ended June 30 (Unaudited), (Schedule 5) Selected Financial Data by Business Segment For the Six Months Ended June 30 (Unaudited), (Schedule 6) Selected Financial Data by Business Segment For the Six Months Ended June 30 (Unaudited), (Schedule 7) Net Earnings For the Quarters Ended June 30 (Unaudited) and Diluted Earnings Per Share For the Quarters Ended June 30 (Unaudited), (Schedule 8) Net Earnings For the Six Months Ended June 30 (Unaudited) and Diluted Earnings Per Share For the Six Months Ended June 30 (Unaudited), (Schedule 9) Condensed Balance Sheets (Unaudited), (Schedule 10) CondensedStatement of Earnings Restated For New Segment Presentation For the Quarters Ended March 31, June 30, 2007 (Unaudited), (Schedule 11) Condensed Statement of Earnings Restated For New Segment Presentation For the Quarters ended March 31, June 30, September 30, December 31, 2006 (Unaudited). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ALTRIA GROUP, INC. By: /s/ G. PENN HOLSENBECK Name: G. Penn Holsenbeck Title: Vice President, Associate General Counsel and Corporate Secretary DATE: September 19, 2007 EXHIBIT INDEX The following materials from Altria Group, Inc.’s Release, formatted in XBRL (eXtensible Business Reporting Language):(Schedule 1) Condensed Statements of Earnings For the Quarters Ended June 30 (Unaudited), (Schedule 2) Selected Financial Data by Business Segment For the Quarters Ended June 30 (Unaudited), (Schedule 3) Selected Financial Data by Business Segment For the Quarters Ended June 30 (Unaudited), (Schedule 4) Condensed Statements of Earnings For the Six Months Ended June 30 (Unaudited), (Schedule 5) Selected Financial Data by Business Segment For the Six Months Ended June 30 (Unaudited), (Schedule 6) Selected Financial Data by Business Segment For the Six Months Ended June 30 (Unaudited), (Schedule 7) Net Earnings For the Quarters Ended June 30 (Unaudited) and Diluted Earnings Per Share For the Quarters Ended June 30 (Unaudited), (Schedule 8) Net Earnings For the Six Months Ended June 30 (Unaudited) and Diluted Earnings Per Share For the Six Months Ended June 30 (Unaudited), (Schedule 9) Condensed Balance Sheets (Unaudited), (Schedule 10) CondensedStatement of Earnings Restated For New Segment Presentation For the Quarters Ended March 31, June 30, 2007 (Unaudited), (Schedule 11) Condensed Statement of Earnings Restated For New Segment Presentation For the Quarters ended March 31, June 30, September 30, December 31, 2006 (Unaudited). Exhibit No. Description EX-100.INS XBRL Report Instance Document EX-100.SCH XBRL Taxonomy Extension Schema Document EX-100.PRE XBRL Taxonomy Presentation Linkbase Document EX-100.CAL XBRL Taxonomy Calculation Linkbase Document EX-100.LAB XBRL Taxonomy Label Linkbase Document
